685 S.E.2d 795 (2009)
STATE of North H. Carolina
v.
Jimmy McNEILL.
No. 615A03-2.
Supreme Court of North Carolina.
October 8, 2009.
Barry McNeill, Special Deputy Attorney General, for State of North Carolina.
Gretchen M. Engel, Staff Attorney, for Jimmy McNeill.


*796 ORDER

Upon consideration of the petition filed by State of NC on the 9th of July 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Scotland County, the following order was entered and is hereby certified to the Superior Court of that County:
Denied by order of the Court in conference, this the 8th of October 2009.